DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s RCE and Remarks submission filed on 11/12/2021. Claims 1, 4, 7, 11, 14, 15, 16, 17, 20, 21, 22, 23, 24, 25, 28, 31, 32, and 33 are pending in the application. As such, Claims 1, 4, 7, 11, 14, 15, 16, 17, 20, 21, 22, 23, 24, 25, 28, 31, 32, and 33 have been examined.  

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.         The response filed 11/12/2021 has been correspondingly accepted and considered in this Office Action.  Claims 1, 4, 7, 11, 14, 15, 16, 17, 20, 21, 22, 23, 24, 25, 28, 31, 32, and 33 have been examined.  

Response to Arguments 
4.         Applicant’s amendments and remarks with respect to Claims 1, 4, 7, 11, 14, 15, 16, 17, 20, 21, 22, 23, 24, 25, 28, 31, 32, and 33 have been fully considered. In response, Examiner respectfully presents that the previous rejections under 35 U.S.C. 112(b) and 102(a)(1) are 

Allowable Subject Matter
5.       Claims 1, 4, 7, 11, 14, 15, 16, 17, 20, 21, 22, 23, 24, 25, 28, 31, 32, and 33 are found allowable over the prior art of record for at least the following rationale.  Notwithstanding the teachings in Herbig et al., (U.S. Patent Application Publication: 2013/0179163) as specifically presented in the previous Final Office Action mailed 09/30/2021, and hereinafter referred to as HERBIG. In consideration of the aforementioned presented teachings in HERBIG, said teachings are respectfully reconsidered and found to fail to teach or fairly suggest either individually or in a reasonable combination the presented limitations in independent Claims 1, 7, and 14 as specifically amended and recited.
Similarly, dependent claims 4, 20, 21, 22, 23, 24, 25, 28, 31, 32, 33; 11; and 15, 16, 17 further limit allowable independent Claims 1, 7, and 14 correspondingly, and thus they are also found allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  
Conclusion
6.       The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Ortega et al., (Ortega, A., Lleida, E., & Masgrau, E. (2005). Speech reinforcement system for car cabin communications. IEEE Transactions on Speech and Audio Processing, 13(5), 
    PNG
    media_image1.png
    430
    539
    media_image1.png
    Greyscale
917-929.) discloses, see e.g., an architecture comprising “…a speech reinforcement system … to improve communication between the front and the rear passengers in large motor vehicles. This type of communication can be difficult due to a number of factors, including distance between speakers, noise and lack of visual contact. The system described makes use of a set of microphones to pick up the speech of each passenger, then it amplifies these signals and plays them back to the cabin through the car audio loudspeaker system. The two main problems are noise amplification and electro-acoustic coupling between loudspeakers and microphones. To overcome these problems the system uses a set of acoustic echo cancellers, echo suppression filters and noise reduction stages…propose a solution based on echo cancellers and residual echo suppression filters…spectral estimation method for the power spectral density of the residual echo existing after the echo canceller is presented along with the derivation of the optimal residual echo suppression filter.…” (See e.g., Ortega et al., Abstract, Fig. 1). 
Please, see additional references in form PTO-892 for more details.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656